DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 71-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 78, 80, 82, 86, 89, 91, 93-100,103 and 105 of copending Application No. 16/763,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a double stranded RNA wherein the sense strand comprises fluoro modified nucleotides at positions 7, 8 and 9; the antisense strand comprises fluoro modified nucleotides at positions 2, 6, 14 and 16; and all other nucleotides are non-fluoro modified nucleotides. Instant claim 81 is directed to specific sequences, including SEQ ID NOs: 3 and 4. The instant claims are further directed to embodiments reciting additional sequences, the presence of specific modifications to nucleotides such as 2’-methoxy sugars, 5’ phosphates, phosphorothioate linkages, and the presence of conjugate groups. The instant claims are further directed to methods of 
Claim 78 of the reference application is directed to a sequence pair targeted to HBV and having the same sequence as SEQ ID NOs: 3 and 4, which also has the same modification pattern and is thus a species of the instant claims. The other cited claims of the reference application are directed to the same limitations as instant claims 72-97. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 71-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76, 77, 79, 80, 84, 87, 89, 91-100, 102 and 103 of copending Application No. 16/764,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a double stranded RNA wherein the sense strand comprises fluoro modified nucleotides at positions 7, 8 and 9; the antisense strand comprises fluoro modified nucleotides at positions 2, 6, 14 and 16; and all other nucleotides are non-fluoro modified nucleotides. Instant claim 81 is directed to specific sequences, including SEQ ID NOs: 11 and 12. The instant claims are further directed to embodiments reciting additional sequences, the presence of specific modifications to nucleotides such as 2’-methoxy sugars, 5’ phosphates, phosphorothioate linkages, and conjugate groups. The instant claims are further directed to methods of using these sequences to treat diseases, including those caused by abnormal expression of ANGPTL3.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 71-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-45, 48, 53, 60, 69, 70, 72, 80, 81, 88, 89, 92, 93, 99, 100, 107-109 and 111 of copending Application No. 16/758,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the reference application overlaps with that of the instant claims. The instant claims are directed to a double stranded RNA wherein the sense strand comprises fluoro modified nucleotides at positions 7, 8 and 9; the antisense strand comprises fluoro modified nucleotides at positions 2, 6, 14 and 16; and all other nucleotides are non-fluoro modified nucleotides. Instant claim 81 is directed to specific sequences. The instant claims are further directed to embodiments reciting additional sequences, the presence of specific modifications to nucleotides such as 2’-methoxy sugars, 5’ phosphates, phosphorothioate linkages, and conjugate groups. The instant claims are further directed to methods of using these sequences to treat diseases.
Claim 93 of the reference application is directed to an oligonucleotide conjugate wherein the oligonucleotide is an siRNA which comprises the same modifications as . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The claims are free of the prior art. 
The following is a statement of reasons for the indication of allowable subject matter: siRNAs comprising modified nucleotides at specific positions are known in the prior art, see for example table 3 of Bettencourt et al (US 2014/0179768, cited on IDS) and example 1 of Bhat et al. (US 2008/0146788). However, the prior art does not teach or fairly suggest siRNAs having 2’-fluoro modifications at the positions recited in the claims and non-fluoro modifications at all other positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635